                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

FRANK CURTIS SOLIS, JR.                                                       PLAINTIFF

V.                          CASE NO. 4:18-cv-834-JM-BD

SHANE JONES, et al.                                                         DEFENDANTS


                                         ORDER

       The Court has received a Recommended Disposition (Recommendation) filed by

Magistrate Judge Beth Deere. The parties have not filed objections. After careful review

of the Recommendation, the Court concludes that the Recommendation should be, and

hereby is, approved and adopted as this Court’s findings in all respects.

       Mr. Solis’s claims are DISMISSED, without prejudice, based on his failure to

comply with the Court’s October 2, 2019 Order and his failure to prosecute this lawsuit.

       Defendant Mercier’s motion for summary judgment (#36) and Defendants Jones

and Sweet’s motion for leave to file for summary judgment (#50) are DENIED, as moot.

       IT IS SO ORDERED, this 26th day of November, 2019.


                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
